Bloodworth, J.
This case is controlled by the principle announced in Cummings v. State, 25 Ga. App. 427 (103 S. E. 687), and the court erred in refusing to grant a new trial. See Turner v. State, 25 Ga. App. 234 (102 S. E. 847); Kennedy v. State, 23 Ga. App. 141 (97 S. E. 894); Reeves v. State, 23 Ga. App. 9 (97 S. E. 263).
As a new trial must follow the foregoing ruling, it is unnecessary to pass upon the allegéd errors referred to in the special grounds of the motion for a new trial.

Judgment reversed.


Broyles; C. J., and Luhe, J., concur.